Citation Nr: 1207396	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to May 1946 and from August 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the Veteran's service treatment records reveals that he was seen in April 1946 with multiple lacerations wounds to the head and face.  It was noted that while climbing through a hatch from the deck to the Aft. Port 40 m.m. clipping room, the Veteran grasped for the hatch to support himself.  The hatch was not secured and closed, striking the Veteran in the face.  Physical examination performed at that time revealed a large transverse laceration about 1.5 inches above the Veteran's forehead hairline.  It was 1.5 inches in length and was located about midline.  There was also a large "g" shaped laceration extending from the left malar prominence to the naso-labial fold and under the nose.  The lacerations were noted to be through and through.  There was also a 3/4 inch laceration on the upper lip, through and through.  All lacerations were noted to be jagged and gaping.  

On his May 1946 service separation examination, the Veteran was noted to have sustained head injuries in 1946.  The in-service head injury was again noted as part of a December 1952 VA examination.  

Treatment records obtained in conjunction with the Veteran's claim for service connection for a TBI reveal that at the time of a January 2009 VA consultation, the etiology of the Veteran's cognitive impairment was likely multidetermined.  The physician noted specifically that some aspects of the Veteran's profile were consistent with the effects of Parkinsonism, involving frontal-subcortical circuitry and were not consistent with an Alzheimer's process given that he showed good retention for structured verbal material.  On the other hand, some aspects of his profile were consistent with vascular effects with great right hemisphere involvement, which was consistent with his history of right brain stroke.  The physician also noted that in addition, and most importantly, the Veteran was experiencing a significant level of depressive and anxiety symptomatology.  He indicated that while the Veteran's mood problems could not fully account for his cognitive deficits, his current psychiatric status might be exacerbating his cognitive difficulties.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran has not been afforded a VA examination throughout the course of the appeal.  Given that the Veteran sustained a head injury in service, which was noted on his May 1946 service separation examination, and the January 2009 VA physician noting that the Veteran's current cognitive deficits were multidetermined, the Veteran should be afforded a VA examination to determine the etiology of any current cognitive disorder/TBI, to include whether it is related to the inservice head trauma sustained by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA neurological examination to determine the nature and etiology of any current TBI/cognitive deficit which may be present.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file. 

All indicated studies and tests should be performed and all findings must be reported in detail.  The examiner should indicate if the Veteran currently has residuals of a TBI and/or cognitive deficits.  If either residuals of a TBI and/or cognitive deficits are found to be present, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the residuals of TBI and/or cognitive deficits are etiologically related to the Veteran's period of active service, to include any head trauma sustained in service.  The examiner should provide detailed rationale for these opinions. 

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

